Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 2, 8, 9, 14, and 15 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Mani et al. (US 20120102481).

Regarding claim 1, Mani discloses a method comprising:
identifying, by a processor, a host cloud in which a guest operating system operates (Fig. 1, cloud management system 136 may have a hardware platform 138 on which a fabric controller 140 may execute. Hardware platform 138 may be the cloud computing environment of the devices 102. Fabric controller 140 may be an application that may perform various management functions for the cloud computing environment. The management functions may include managing the workloads within the cloud computing environment, and performing updates to the hardware, host operating systems, virtual machines, guest operating systems, and the applications; [0045-0046]);
instantiating a plurality of applications in the host cloud, wherein each of the plurality of applications is operated using the guest operating system (Within each virtual machine 122, a guest operating system 124 may execute. Guest operating system 124 may be different from the host operating system 118. In such embodiments, a single hardware platform 104 may have many different guest operating systems executing in parallel. The application replicas 126 may execute within the virtual machine 122; [0041-0042]);
receiving, from the host cloud, information related to an operation of a first application of the plurality of applications (primary application replica 204 may receive the query in block 214 and may determine update domains in block 216. The update domains may be returned to the fabric controller 202 in block 218 and received in block 220. The fabric controller 202 may send a query for a sequence of update domains in block 222. The sequence query may be received in block 224 and determined in block 226. The update sequence may be returned in block 228 and received in block 230; [0061].
Note that all applications reside on the host cloud); and
(the update may be performed by an application operating on the host or within the virtual machine. Some such updates may make modifications to the host or guest operating system, applications associated with the host or guest system, or may perform other changes that may or may not be associated with the application; [0072]).

Regarding claim 2, Mani discloses sending, by the processor, a request for the information related to the operation of the first application (Prior to performing the update, the fabric controller 202 may send a query in block 212 to a primary application replica 204. The primary application replica 204 may be an application replica that may respond to administrative queries and may perform administrative functions for the application; [0259-0260]); and
receiving, from the host cloud, the information related to the operation of the first application responsive to the request (primary application replica 204 may receive the query in block 214 and may determine update domains in block 216. The update domains may be returned to the fabric controller 202 in block 218 and received in block 220. The fabric controller 202 may send a query for a sequence of update domains in block 222. The sequence query may be received in block 224 and determined in block 226. The update sequence may be returned in block 228 and received in block 230; [0061].
Note that all applications reside on the host cloud).	


Regarding claim 9, the claim is interpreted and rejected for the reasons cited in claim 2.
Regarding claim 14, the claim is interpreted and rejected for the reasons cited in claim 1.
Regarding claim 15, the claim is interpreted and rejected for the reasons cited in claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-5, 10-12, and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mani in view of Poddar et al. (US 20110161952).

Regarding claim 3, Mani does not expressly disclose identifying, by the processor, a first target cloud; generating a first image of the first application; and causing the first application to be instantiated on the first target cloud using the first image.
(Operation 725 instantiates a particular machine image to public target cloud 760 and private target cloud 780. This results in cloud machine image with guest OS 768 being instantiated on public target cloud 760. In an embodiment, operation 725 also instantiates cloud machine image 782 on private target cloud 780, while in an embodiment cloud machine image 782 is a common backend server utilized by multiple public target clouds. Cloud machine image 782 instantiated and running on private target cloud 780 includes guest operating system 784 which may be a different operating system than the operating system running on the public target cloud. Cloud machine image 782 may also include database server 786 (e.g, IBM DB2.TM. database server, etc.) under which database applications operate. Cloud machine image 782 may also include LDAP (Lightweight Directory Access Protocol) server 788 under which LDAP applications operate; [0076]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add the features taught by Poddar to the system of Mani in order to enable porting of virtual images between different infrastructure clouds or hypervisors supporting different hardware architectures (Poddar; [0054-0055]).

Regarding claim 4, Mani does not expressly disclose identifying, by the processor, a second target cloud; generating a second image of a second application of 
In an analogous art, Poddar discloses identifying, by the processor, a second target cloud; generating a second image of a second application of the plurality of applications; and causing, by the processor, the second application to be instantiated on the second target cloud using the second image (Operation 725 instantiates a particular machine image to public target cloud 760 and private target cloud 780. This results in cloud machine image with guest OS 768 being instantiated on public target cloud 760. In an embodiment, operation 725 also instantiates cloud machine image 782 on private target cloud 780, while in an embodiment cloud machine image 782 is a common backend server utilized by multiple public target clouds. Cloud machine image 782 instantiated and running on private target cloud 780 includes guest operating system 784 which may be a different operating system than the operating system running on the public target cloud. Cloud machine image 782 may also include database server 786 (e.g, IBM DB2.TM. database server, etc.) under which database applications operate. Cloud machine image 782 may also include LDAP (Lightweight Directory Access Protocol) server 788 under which LDAP applications operate; [0076]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add the features taught by Poddar to the system of Mani in order to enable porting of virtual images between different infrastructure clouds or hypervisors supporting different hardware architectures (Poddar; [0054-0055]).

(primary application replica 204 may receive the query in block 214 and may determine update domains in block 216. The update domains may be returned to the fabric controller 202 in block 218 and received in block 220. The fabric controller 202 may send a query for a sequence of update domains in block 222. The sequence query may be received in block 224 and determined in block 226. The update sequence may be returned in block 228 and received in block 230; [0061].
Note that all applications reside on the host cloud); and
updating the data related to the operation of the guest operating system using the information related to the second application (the update may be performed by an application operating on the host or within the virtual machine. Some such updates may make modifications to the host or guest operating system, applications associated with the host or guest system, or may perform other changes that may or may not be associated with the application; [0072]).

Regarding claim 10, the claim is interpreted and rejected for the reasons cited in claim 3.
Regarding claim 11, the claim is interpreted and rejected for the reasons cited in claim 4.
Regarding claim 12, the claim is interpreted and rejected for the reasons cited in claim 5.

Regarding claim 17, the claim is interpreted and rejected for the reasons cited in claim 4.
Regarding claim 18, the claim is interpreted and rejected for the reasons cited in claim 5.

Claims 6, 13, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mani in view of Cable et al. (US 20110072431).

Regarding claim 6, Mani does not expressly disclose wherein the data related to the operation of the guest operating system comprises at least one of duration information or resource consumption data related to the operation of the guest operating system in the host cloud.
In an analogous art, Cable discloses wherein the data related to the operation of the guest operating system comprises at least one of duration information or resource consumption data related to the operation of the guest operating system in the host cloud (the hypervisor generally has no knowledge of the guest O/S internals and/or the applications executing therein, unless it has been provided with knowledge of the guest O/S implementation, with which it could inspect it's data structures to extract usage information, the hypervisor similarly has no insight into the individual components/processes that compose the BMI. Accordingly, in accordance with an embodiment, the hypervisor instruments the BMI usage as a form of "black box", i.e. the resources consumed by each image instance are determined macroscopically over the entire image instance and the components running therein. The resources consumed by the individual application components executing in the guest O/S on the hypervisor are not themselves determinable without intrusive changes to either the guest O/S and/or the applications themselves; [0026]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add the features taught by Cable to the system of Mani in order to enable the use telemetric information to ensure that the system is adequately licensed with usage units (Cable; [0009]).

Regarding claim 13, the claim is interpreted and rejected for the reasons cited in claim 6.
Regarding claim 19, the claim is interpreted and rejected for the reasons cited in claim 6.

Claims 7 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mani in view of Cartales (US 20100269109).

Regarding claim 7, Mani discloses wherein the host cloud is included in a plurality of host clouds (devices 102 that may make up a cloud computing environment; [0032]).

In an analogous art, Cartales discloses wherein identifying the host cloud in which the guest operating system operates comprises: sending, by the processor and to each host cloud of the plurality of host clouds, a request for an identifier for a corresponding host cloud; and receiving a set of identifiers each associated with a corresponding host cloud of the plurality of host clouds, wherein the host cloud in which the guest operating system operates is identified in view of the received set of identifiers (pool management component 104a executes on a first computing device 100a and requests an identification of a physical host 100 on which to execute a virtual machine 106. The host recommendation service 302 executes on a second computing device 100c and receives the request for the identification of the physical host 100. The analysis engine 306 executes on the second computing device 100c and receives, from the host recommendation service 302, the request for the identification of the physical host 100. The analysis engine 306 retrieves a plurality of metrics including a first metric identifying a current level of load on each of a plurality of physical hosts and including a second metric identifying a level of load on each of the plurality of physical hosts during a time period prior to the current time period. The analysis engine 306 retrieves a plurality of metrics associated with the virtual machine, the plurality of metrics including at least one metric identifying a level of load placed on a physical host by the virtual machine during a time period prior to the current time period. The analysis engine 306 determines a level of priority associated with at least one of the first metric identifying a current level of load on each of the plurality of physical hosts and the second metric identifying a level of load on each of the plurality of physical hosts during a time period prior to the current time period. The analysis engine 306 assigns a score to each of the plurality of physical hosts, responsive to the retrieved pluralities of metrics and to the determined level of priority. The analysis engine 306 transmits, to the host recommendation service 302, an identification of one of the plurality of physical hosts 100 on which to execute the virtual machine; [0053]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add the features taught by Cartales to the system of Mani in order to optimize placement of virtual machine and hence improve management of workload levels for multiple physical hosts (Cartales; [0003]).

Regarding claim 20, the claim is interpreted and rejected for the reasons cited in claim 7.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lucovsky et al. (US 20110265168), “POLICY ENGINE FOR CLOUD PLATFORM.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/OUSSAMA ROUDANI/           Primary Examiner, Art Unit 2413